708 N.W.2d 427 (2006)
Ruth ALDRICH, as Personal Representative of the Estate of Steven Aldrich, Deceased, Plaintiff-Appellee,
v.
MID-MICHIGAN MEDICAL CENTER, Defendant-Appellant, and
Robert Genovese, M.D., and Rodney Deihl, M.D., Defendants.
Docket No. 129383, COA No. 262761.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the July 19, 2005 order of the Court of Appeals is considered, and *428 it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.